                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CLARITY SOLUTION GROUP, LLC
d/b/a CLARITY INSIGHTS,

      Plaintiff,

v.                                                                    Case No. 18-14088

VISIONPRO, LLC f/k/a                                                HON. AVERN COHN
PRIME WORKFORCE SOLUTIONS,
LLC, VISION TECHNOLOGIES, INC.,

     Defendants.
__________________________________/

 ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Doc. 18)

      This is a business dispute. Plaintiff Clarity Solution Group, LLC d/b/a/ Clarity

Insights (Clarity) is suing defendants VisionPRO, LLC f/k/a/ Prime Workforce Solutions

LLC and Vision Information Technologies. The complaint asserts the following claims:

      Count I       breach of contract
      Count II      account stated
      Count III     unjust enrichment
      Count IV      statutory embezzlement
      Count V       injunctive relief

In broad terms, Clarity says that defendants acted as a “payment administrator” and

managed the relationship between Clarity, a temporary staffing agency, and Spectrum

Health System (Spectrum),1 a hospital, under which Clarity provided staff to Spectrum.

Spectrum would pay defendants for Clarity’s staffing services and defendants in turn

would pay Clarity. Clarity says that defendants have failed to pay them for services



      1
       Clarity also sued Spectrum Health System but later voluntarily dismissed all
claims against them (Counts VI - IX). See Doc. 9.
rendered to Spectrum and have wrongfully withheld the funds to which Clarity is

entitled. The amounts Clarity says are unpaid are reflected in 17 invoices.

       Before the Court is Clarity’s motion for summary judgment on its claims for

breach of contract, account stated, and statutory embezzlement. For the reasons that

follow, the motion will be granted on plaintiff’s breach of contract claim. A judgment will

be entered in favor of Clarity and against defendants in the amount of $448,699.55.

Clarity shall submit a proposed judgment.

       SO ORDERED.




                                                 S/Avern Cohn
                                                 AVERN COHN
                                                 UNITED STATES DISTRICT JUDGE

Dated: 6/12/2019
      Detroit, Michigan




                                             2
